DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it is not seen as being descriptive of the invention being claimed. The abstract is directed to a surgical drape and brain mapping probe for use in combination with one another. The claims relate to a system and method for assessing the therapeutic effect of brain stimulation. The abstract does not provide details of this claimed system or related method. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 states “an electrophysiological evoked responses”. It is unclear if this is meant to be in the singular (an electrophysiological evoked response) or the plural (.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziobro et al. (US 2005/0182456 A1, hereinafter Ziobro’456).
Regarding claim 1, Ziobro’456 discloses a therapeutic effect assessment system (e.g. abstract; Figs. 1, 2), comprising: a. a probe shaped and sized to be inserted into a brain of a subject (e.g. abstract - subdural electrodes; paragraph [0041] - depth electrodes may be used, wherein depth electrodes are stated as penetrating deep into the brain tissue to be in direct contact with deep structures), having a proximal end and distal end and a longitudinal axis (e.g. Figs. 1, 3, 4), the probe comprising a plurality of contacts operably coupled thereto, disposed along the longitudinal axis (ibid.), wherein said probe is selectively operable for stimulating an electrophysiological evoked response (e.g. paragraphs [0041], [0085]; claims 14, 20); b. at least one electrode configured to record readings of evoked responses caused by said stimulating (e.g. abstract - electromyographic detection events; [0002] - EMG feedback to cortex stimulation; [0016] - EMG detecting reaction to the stimulating; paragraphs [0037], [0039], [0041], [0044]); and c. an analysis module electrically connected to said probe and to said at least one electrode, wherein said analysis module is configured to transform or reduce certain parameters from the recorded reading  of evoked responses in order to identify a threshold of brain stimulation that produces a therapeutic effect (e.g. paragraphs [0076], [0081]; claims 14, 20 - creation of a stimulation threshold profile relating to minimum stimulation voltage required to evoke the response).
Regarding claim 12, Ziobro’456 discloses, mutatis mutandis, the method for assessing therapeutic effect of brain stimulation comprising insertion of the probe in 
Regarding claim 13, Ziobro’456 discloses wherein the analyzing comprises reducing or transforming certain parameters from said recorded readings (e.g. paragraphs [0076], [0081]; claims 14, 20 - creation of a stimulation threshold profile relating to minimum stimulation voltage required to evoke the response).
Regarding claim 2, Ziobro’456 discloses wherein said parameters comprise one or more of RMS, normalized RMS, power density, firing rates, and inter spike intervals (e.g. paragraph [0049] - motor unit firing rates; paragraph [0082] - stimulus repetition rate(s)).
Regarding claims 3 and 10, Ziobro’456 discloses wherein the analysis module of the system is operative for providing segmentation of the brain into a plurality of physiologically active brain regions based on signals recorded by said at least one electrode (e.g. abstract; paragraphs [0016]-[0018], [0037], [0039]; claim 39).
Regarding claim 4, Ziobro’456 discloses wherein the at least one electrode (for recording) can be positioned on said probe (e.g. paragraph [0014]).
Regarding claims 5 and 6, Ziobro’456 discloses wherein the at least one electrode (for recording) is configured to be placed near muscles or inserted into muscles and is an EMG electrode (e.g. abstract; paragraphs [0015]-[0018], [0037], [0039], [0044], [0045]).
Regarding claim 7, Ziobro’456 discloses wherein the stimulating comprises a unipolar signal, bipolar signal or both, and wherein said recording comprises recording 
Regarding claim 8, Ziobro’456 discloses wherein at least two of the plurality of contacts of said first probe are macro-contacts configured to selectively perform localized stimulation (e.g. paragraphs [0041], [0043], [0069]).
Regarding claim 9, Ziobro’456 discloses wherein localized stimulation is configured to take place between two adjacent macro-contacts of said first probe (e.g. paragraph [0051]; claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ziobro’456 in view of Fetz et al. (US 2009/0105786 A1, hereinafter Fetz’786).
Regarding claim 11, Ziobro’456 discloses the invention substantially as claimed including the use of deep electrodes for cortical sensing as cited above and the use of known needle electrodes in the EMG sensing system, but does not expressly disclose wherein those deep cortical electrodes are shaped as a needle. In the same field of endeavor, Fetz’786 teaches that it is known to use microwire electrodes (wherein microwire electrodes reasonable read on being shaped as a needle) for subdural and/or deeper placement to provide a moveable array suitable for long-term chronic implantation in the cortex (e.g. paragraphs [0068], [0124]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Ziobro’456, with the probe having the shape of a microwire or needle as taught by Fetz’786, since such a modification would provide the predictable results of increased flexibility in placement subdurally and to reach deep brain structures with a moveable array that is suitable for long-term chronic implantation in the cortex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
25 May 2021